     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 1 of 11 Page ID #:330



 1     Michael F. Ram (SBN 104805)                     Culver V. Halliday, (Admitted Pro Hac Vice)
       mram@forthepeople.com                           culver.halliday@skofirm.com
 2     Marie N. Appel (SBN 187483)                     Spencer K. Gray, (Admitted Pro Hac Vice)
 3     mappel@forthepeople.com                         spencer.gray@skofirm.com
       MORGAN & MORGAN                                 STOLL KEENON OGDEN PLLC
 4     COMPLEX LITIGATION GROUP                        500 West Jefferson Street, Suite 2000
 5     711 Van Ness Avenue, Suite 500                  Louisville, Kentucky 40202
       San Francisco, CA 94102                         Telephone: (502) 333-6000
 6     Telephone: (415) 358-6913                       Facsimile: (502) 333-6099
 7     Facsimile: (415) 358-6293                       Ian R. Feldman (State Bar No. 200308)
       Ra O. Amen (Admitted Pro Hac Vice)              ifeldman@clausen.com
 8
       Ramen@forthepeople.com                          CLAUSEN MILLER P.C.
 9     201 N. Franklin Street, 7th Floor               17901 Von Karman, Suite 650
       Tampa, Florida 33602                            Irvine, CA 92614
10
       Telephone: (813) 223-5505                       Telephone (949) 260-3100
11                                                     Facsimile (949) 260-3190
       [Additional counsel listed on signature page]
12                                                     Attorneys for The Ambassador Group, LLC
       Attorneys for Plaintiffs                        and Brandon M. White
13     and the Proposed Class
14                         IN THE UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16                                       SOUTHERN DIVISION
17      DEL OBISPO YOUTH BASEBALL, INC. Case No.: 8:21-cv-00199-JVS-DFM
18      d/b/a DANA POINT YOUTH
        BASEBALL, individually and on behalf of
19      all other similarly situated individuals and JOINT RULE 26(f) REPORT
20      entities,
               Plaintiffs,                           Complaint Filed: January 28, 2021
21
22      v.

23      THE AMBASSADOR GROUP LLC d/b/a
        AMBASSADOR CAPTIVE SOLUTIONS;
24      PERFORMANCE INSURANCE
25      COMPANY SPC; BRANDON WHITE;
        GOLDENSTAR SPECIALTY
26      INSURANCE, LLC; DOMINIC CYRIL
27      GAGLIARDI and DOES 1 through 50,
              Defendants.
28
       JOINT RULE 26(f) REPORT                                  No. 8:21-cv-00199-JVS-DFM
     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 2 of 11 Page ID #:331



 1             Plaintiff Del Obispo Youth Baseball, Inc. D/B/A Dana Point Youth Baseball
 2     (“Plaintiff”) and Defendants The Ambassador Group LLC and Brandon M. White
 3     (together, “Ambassador,” and Ambassador together with Plaintiff, the “Parties”) jointly
 4     submit this Case Management Statement pursuant to the Court’s Order of February 11,
 5     2021 (ECF No. 18). The Parties conducted their rule 26(f) meet and confer on March 30,
 6     2021.
 7     A.      SYNOPSIS
 8             Plaintiff alleges the following in the First Amended Complaint (“FAC”):
 9               i.   Defendants Ambassador, Performance Insurance Company SPC, Goldenstar
10                    Specialty Insurance, LLC (formerly known as Goldenstar Underwriting
11                    Company, LLC), and Dominic Cyril Gagliardi (together, “Defendants”) are
12                    part of a nationwide, association-in-fact enterprise that has existed and
13                    operated for at least the last ten years. The purpose and actions of the
14                    enterprise was the misappropriation and/or theft of premium dollars from
15                    youth sports teams, leagues, and athletes throughout the United States by
16                    selling counterfeited and nonexistent “insurance policies” (the
17                    “Counterfeited Policies”), which purport to provide accident, health, and
18                    other insurance primarily to these youth sports teams, leagues, and athletes
19                    (the “Scheme”). The “Counterfeited Policies” include all counterfeited and
20                    nonexistent “insurance policies” sold to Plaintiff and class members.
21              ii.   The fraud alleged in the FAC relates to an area of insurance known as
22                    “captive reinsurance.” Captive reinsurance programs are complex multi-
23                    party arrangements that require specialized expertise and significant
24                    underwriting capacity. In short, in a captive reinsurance relationship, a
25                    broker (who is not licensed to issue insurance policies) uses several
26                    intermediaries to form an indirect relationship with an insurance company
27                    (an “Issuing Carrier”). This relationship allows the broker to indirectly issue
28                    policies to its customers, act as its own “insurance company,” assume part of
       JOINT RULE 26(f) REPORT                                    No. 8:21-cv-00199-JVS-DFM
                                                      1
     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 3 of 11 Page ID #:332



 1                  the risks, and retain additional profits.
 2           iii.   In the captive reinsurance program at issue here, the insurance broker
 3                  (Gagliardi Insurance Services, Inc. (not a named defendant and currently in
 4                  bankruptcy proceedings) by and through its President, Defendant Dominic
 5                  Gagliardi) formed a Captive reinsurance company (Defendant Performance)
 6                  through a “captive intermediary,” an entity that assisted the broker
 7                  (Gagliardi Insurance) in (1) developing an actuarial model and business
 8                  plan, (2) forming the Captive, and—most importantly—(3) identifying an
 9                  Issuing Carrier to issue the policies to be sold by the Broker/Owner and
10                  reinsured to the Captive. Defendant Ambassador is the captive intermediary
11                  in this case, founded by Defendant White in 2011 in Louisville, Kentucky.
12           iv.    The FAC further alleges that Defendants sold insurance policies under
13                  supposed captive reinsurance programs to Plaintiff and class members.
14                  However, no Issuing Carrier was engaged by Defendants with respect to the
15                  Counterfeited Policies sold to Plaintiff and class members and no actual
16                  insurance policies were issued by any Issuing Carrier for the Counterfeited
17                  Policies sold to Plaintiff and class members. Instead, Defendants forged
18                  documents that misled Plaintiff and class members into believing that
19                  Issuing Carriers had issued actual policies in connection with the
20                  Counterfeited Policies sold to Plaintiff and class members. Upon
21                  information and belief, Performance, Ambassador, and White forged or
22                  caused the forgery of the Counterfeited Policies, which led Plaintiff and
23                  class members into believing that Issuing Carriers had issued policies in

24                  connection with the Counterfeited Policies sold to Plaintiff and class

25                  members.

26            v.    Lastly, Defendant Goldenstar Specialty provided administrative services to

27                  Gagliardi Insurance and Defendant Performance in connection with issuing,

28                  distributing, administering, or procuring payment for the Counterfeited
       JOINT RULE 26(f) REPORT                                  No. 8:21-cv-00199-JVS-DFM
                                                     2
     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 4 of 11 Page ID #:333



 1                       Policies that Gagliardi Insurance and/or Performance sold. The FAC also
 2                       alleges that Defendant Goldenstar Specialty was aware that the
 3                       Counterfeited Policies were, in fact, forged.
 4                 vi.   Thus, this class action seeks damages and equitable relief under the
 5                       Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §
 6                       1961 et seq.; California’s Unfair Competition Law, Cal. Bus. & Prof. Code §
 7                       17200 et seq.; and various common law claims.
 8              Ambassador generally denies the claims and allegations asserted by the Plaintiff,
 9     including, but not limited to, those allegations stated herein. Ambassador has not yet
10     asserted any counterclaims or affirmative defenses against Plaintiff. Ambassador reserves
11     all its rights to assert any and all claims and defenses in this action at a later date in
12     accordance with the Federal Rules of Civil Procedure, Local Rules, and this Courts
13     orders.
14     B.       LEGAL ISSUES
15              The Parties believe this case involves resolution of the following legal issues:
16            i.     Whether Defendants violated the federal RICO statute, by engaging in a pattern
17                   of fraud in connection with the sale of the Counterfeited Policies, including:
18                       a. Whether Defendants committed one or more instances of mail fraud
19                          within the meaning of 18 U.S.C. §1961(1)(B) and 18 U.S.C. §1341; and
20                       b. Whether Defendants committed one or more instances of wire fraud
21                          within the meaning of 18 U.S.C. §1961(1)(B) and 18 U.S.C. §1343;
22           ii.     Whether Defendants had a legal duty to ensure that the information that
23                   Defendants disseminated to Plaintiff and the members of the Classes was not
24                   materially inaccurate or misleading;
25          iii.     Whether documents and statements publicly disseminated by Defendants
26                   relating to their fraudulent “insurance” policies contained materially false and
27                   misleading statements and representations, and/or omitted to state material facts
28                   necessary to make the statements made not false and misleading;
       JOINT RULE 26(f) REPORT                                      No. 8:21-cv-00199-JVS-DFM
                                                         3
     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 5 of 11 Page ID #:334



 1           iv.    Whether Defendants acted willfully, recklessly, or negligently in disseminating
 2                  materially false or misleading information, or omitting to state and/or in
 3                  misrepresenting material facts, in connection with the sale of their fraudulent
 4                  “insurance policies”;
 5            v.    Whether Defendants’ conduct, including its failure to act, resulted in or was the
 6                  cause-in-fact or proximate cause of Plaintiff’s and members of the Classes’
 7                  damages;
 8           vi.    Whether Plaintiff and members of the Classes have sustained damages by
 9                  reason of Defendants’ misrepresentations and omissions, and the pattern of
10                  fraudulent behavior complained of herein and, if so, the proper measure of such
11                  damages;
12          vii.    Whether Plaintiff and members of the Classes are entitled to relief, including
13                  equitable relief;
14          viii.   Whether this case can be certified as a class action;
15           ix.    Whether the FAC states a claim upon which relief can be granted;
16            x.    Whether this Court can properly exercise personal jurisdiction over
17                  Ambassador; and
18           xi.    Whether this Court should transfer venue to the United States District Court for
19                  the Western District of Kentucky (“Western District Of Kentucky”) in the
20                  interest of justice and for the convenience of the parties.
21     C.       DAMAGES
22              Based upon Plaintiff’s approximation that it paid more than $64,000 to Gagliardi
23     Insurance over the course of ten years for non-existent and forged “insurance coverage”
24     and the fact that the Class consists of hundreds to thousands of putative members,
25     Plaintiff estimates the value of actual damages and restitution to be between $6,400,000-
26     $80,000,000, exclusive of prejudgment interest. See Cal. Civ. Code, § 3288 (allowing
27     prejudgment interests in cases of “fraud or malice”).
28              If RICO claims are successful, actual damages will be trebled to between
       JOINT RULE 26(f) REPORT                                      No. 8:21-cv-00199-JVS-DFM
                                                        4
     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 6 of 11 Page ID #:335



 1     $19,200,000-$240,000,000, exclusive of prejudgment interest and attorney’s fees. See 18
 2     U.S. Code § 1964(c) (allowing treble damages and attorneys’ fees).
 3           Ambassador denies that Plaintiff is entitled to any damages in this action.
 4     Ambassador also denies that Plaintiff’s damages calculations, and methods for computing
 5     those calculations, are proper. Ambassador is not claiming any category of damages at
 6     this time. Ambassador reserves all its rights to assert damages at a later date by
 7     counterclaims alleged, or otherwise, in accordance with the Federal Rules of Civil
 8     Procedure and this Court’s orders.
 9     D.    INSURANCE
10           Ambassador holds an insurance agreement under which an insurance business may
11     be liable to satisfy all or part of a possible judgment in the action or to indemnify or
12     reimburse for payments made to satisfy a judgment. A copy of the agreement will be
13     provided to the Plaintiff.
14           Plaintiff states that the issue of whether it holds an insurance agreement under
15     which an insurance business may be liable to satisfy all or part of a possible judgment in
16     the action or to indemnify or reimburse for payments made to satisfy a judgment is not
17     applicable.
18     E.    MOTIONS
19           Plaintiffs will file a motion for class certification. Ambassador filed a motion to
20     dismiss for lack of personal jurisdiction or, in the alternative, to transfer (“First Motion
21     To Dismiss”). The First Motion To Dismiss was mooted by the Plaintiff’s filing of the
22     FAC. Ambassador will file a second motion to dismiss for lack of personal jurisdiction
23     or, in the alternative, to transfer (“Second Motion To Dismiss”).
24     F.    DISCOVERY AND EXPERTS
25           The Parties have not yet engaged in discovery. The Parties anticipate significant
26     discovery in this action regarding representations made about the alleged counterfeited
27     policies, the extent of each Defendant’s involvement in the scheme, and damages. The
28     Parties believe that document requests should be unlimited pursuant to the Federal Rules
       JOINT RULE 26(f) REPORT                                   No. 8:21-cv-00199-JVS-DFM
                                                     5
     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 7 of 11 Page ID #:336



 1     of Civil Procedure. Plaintiffs believe they will need 45 interrogatories to each Defendant.
 2     Ambassador believes it will need 45 interrogatories to the Plaintiff. Plaintiffs believe they
 3     will need to take 15 depositions to properly prosecute this action. Ambassador believes it
 4     will need to take 15 depositions to properly defend this action. Plaintiffs may enlist
 5     experts for damages. Ambassador may enlist experts in support of its defense. Experts
 6     will be disclosed 90 days prior to trial. Ambassador served initial disclosures upon
 7     Plaintiff on April 13, 2021. Plaintiff served initial disclosures upon Ambassador on April
 8     16, 2021, in accordance with the Parties’ agreement.
 9     G.    DISPOSITIVE MOTIONS
10           Ambassador anticipates filing its Second Motion To Dismiss. Ambassador also
11     anticipates filing a motion to dismiss all claims against it for failure to state a claim upon
12     which relief can be granted and a motion for summary judgment on all claims against it.
13     Plaintiff does not presently anticipate filing any dispositive motions.
14     H.    SETTLEMENT AND SETTLEMENT MECHANISM
15           The Parties have engaged in preliminary settlement discussions. The Parties have
16     chosen ADR Procedure No. 3 (private dispute resolution proceeding).
17     I.    TRIAL ESTIMATE
18           The Parties anticipate that trial will require five days. Plaintiffs anticipate that it
19     will call eight witnesses. Ambassador also anticipates that it will call eight witnesses.
20     J.    TIMETABLE
21           See Presumptive Schedule of Pretrial Dates form attached as Exhibit A.
22     K.    OTHER ISSUES
23           Service has been executed on Ambassador. Plaintiff has not yet executed service
24     on any other Defendant. Defendant Performance is currently undergoing liquidation
25     proceedings in the Cayman Islands and has filed in the Southern District of Florida a
26     Chapter 15 Petition for Recognition of a Foreign Proceeding (Case No.: 21-12609-AJC).
27     Defendant Goldenstar filed for bankruptcy in the Northern District of California (Case
28     No.: 5:20-bk-51629) on November 19, 2020. Gagliardi Insurance Services, Inc., which
       JOINT RULE 26(f) REPORT                                    No. 8:21-cv-00199-JVS-DFM
                                                      6
     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 8 of 11 Page ID #:337



 1     the FAC alleges was a perpetrator of the Scheme though not a named defendant, is also
 2     within voluntary Chapter 7 bankruptcy proceedings in the Northern District of California
 3     (Case No.: 5:20-bk-51629).
 4            Ambassador asserts that this Court lacks personal jurisdiction over it. Ambassador
 5     also asserts that, even if the Court finds it can properly exercise jurisdiction over
 6     Ambassador, the Court should transfer venue to the United States District Court for the
 7     Western District of Kentucky (“Western District Of Kentucky”) in the interest of justice
 8     and for the convenience and fairness of the parties. Ambassador is currently defending a
 9     related case, Lexington Ins. Co. v. The Ambassador Grp. LLC, No. 3:20-CV-00330-BJB-
10     LLK, in the Western District Of Kentucky.
11     L.     CONFLICTS
12            Plaintiff has no subsidiaries, parents, or affiliates. Ambassador also has no
13     subsidiaries, parents, or affiliates.
14     M.     MAGISTRATES
15            The Parties do not choose to have a Magistrate Judge preside.
16
17     Dated: April 19, 2021                          MORGAN & MORGAN
                                                      COMPLEX LITIGATION GROUP
18
19                                             By:           /s/ Michael F. Ram
                                                             Michael F. Ram
20
21                                                    Michael F. Ram (SBN 104805)
                                                      mram@forthepeople.com
22
                                                      Marie N. Appel (SBN 187483)
23                                                    mappel@forthepeople.com
                                                      MORGAN AND MORGAN
24
                                                      711 Van Ness Ave, Suite 500
25                                                    San Francisco, CA 94102
                                                      Telephone: 415-358-6913
26
27                                                    Ra O. Amen (Admitted Pro Hac Vice)
                                                      Ramen@forthepeople.com
28
       JOINT RULE 26(f) REPORT                                   No. 8:21-cv-00199-JVS-DFM
                                                     7
     Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 9 of 11 Page ID #:338



 1                                              201 N. Franklin Street, 7th Floor
                                                Tampa, Florida 33602
 2                                              Telephone: (813) 223-5505
 3                                              Facsimile: (813) 223-5402

 4                                              Gretchen M. Nelson (SBN 112566)
 5                                              gnelson@nflawfirm.com
                                                Gabriel S. Barenfeld (SBN 224146)
 6                                              gbarenfeld@nflawfirm.com
 7                                              NELSON & FRAENKEL LLP
                                                601 S. Figueroa Street., Suite 2050
 8                                              Los Angeles, California, 90017
 9                                              Telephone: (213) 622-6469
                                                Facsimile: (213) 622-6019
10
11                                              Attorneys for Plaintiffs and the Proposed
                                                Class
12
13
       Dated: April 19, 2021                    STOLL KEENON OGDEN PLLC
14
15                                        By:         /s/ Culver V. Halliday
                                                      Culver V. Halliday
16
17                                              Culver V. Halliday, (Admitted Pro Hac Vice)
                                                culver.halliday@skofirm.com
18
                                                Spencer K. Gray, (Admitted Pro Hac Vice)
19                                              spencer.gray@skofirm.com
                                                STOLL KEENON OGDEN PLLC
20
                                                500 West Jefferson Street, Suite 2000
21                                              Louisville, Kentucky 40202
                                                Tel.: (502) 333-6000
22
                                                Fax: (502) 333-6099
23
                                                Ian R. Feldman (State Bar No. 200308)
24
                                                ifeldman@clausen.com
25                                              CLAUSEN MILLER P.C.
                                                17901 Von Karman, Suite 650
26
                                                Irvine, CA 92614
27                                              Telephone (949) 260-3100
                                                Facsimile (949) 260-3190
28
       JOINT RULE 26(f) REPORT                            No. 8:21-cv-00199-JVS-DFM
                                                8
 Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 10 of 11 Page ID #:339



 1
                                            Attorneys for The Ambassador Group, LLC
 2                                          and Brandon M. White
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT RULE 26(f) REPORT                         No. 8:21-cv-00199-JVS-DFM
                                           9
 Case 8:21-cv-00199-JVS-DFM Document 35 Filed 04/19/21 Page 11 of 11 Page ID #:340



 1                    Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
           Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests that
 2
     concurrence in the filing of the document has been obtained from each of the other
 3
     Signatories.
 4
                                                   /s/ Michael F. Ram
 5                                                       Michael F. Ram
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT RULE 26(f) REPORT                                  No. 8:21-cv-00199-JVS-DFM
                                                 10
